DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 31-32 made on 04/05/2022 has been considered and the objection to the claims is withdrawn.
In view of the Applicant’s arguments filed 07/05/2022, the previous rejection to claim(s) 21, 24-25, 27-29, and 31-32 under 35 U.S.C. 103 are withdrawn. 
Examiner contacted Applicant to propose an amendment on 07/12/2022. Applicant agreed to the proposed amendment and authorized the Examiner to make the changes via an Examiner’s amendment on 07/13/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an E-Mail interview with Young Seok Koo (Reg. # 76,255) on 07/13/2022.

The application has been amended as follows: 
1-20 (Canceled)

21. (Currently Amended) A wireless communication terminal that is a recipient for receiving data, the wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
receive an Aggregate-MAC Protocol Data Unit (A-MPDU) from an originator using the transceiver,
when generating a block ACK (BA) frame to indicate that all MPDUs in the A-MPDU are received, set a value of a traffic identifier (TID) field of the BA frame, usable for indicating a TID of a MPDU to be acknowledged in the BA frame, to a predetermined first value and a value of an ACK type field of the BA frame to a predetermined second value, omit a bitmap indicating whether each MPDU included in the A-MPDU is received in the BA frame, and omit a Block ACK Starting Sequence Control field in the BA frame, wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU), wherein the predetermined second value of the ACK type filed signals that the bitmap and Block ACK Starting Sequence Control field are omitted, and
transmit to the originator the BA frame using the transceiver.

22. (Canceled). 

23. (Canceled).

24. (Previously Presented) The wireless communication terminal of claim 21, wherein the A-MPDU includes a plurality of MPDUs corresponding to a plurality of different TIDs.

25. (Currently Amended) A wireless communication terminal that is an originator for transmitting data, the wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
transmit an Aggregate-MAC Protocol Data Unit (A-MPDU) to a recipient using the transceiver, 
receive a block ACK (BA) frame from the recipient using the transceiver, wherein the BA frame includes a traffic identifier (TID) field usable for indicating a TID of a MPDU to be acknowledged in the BA frame, and 
when a value of the TID field of the BA frame is a predetermined first value and a value of an ACK type field of the BA frame is a predetermined second value, determine that the BA frame indicates that all MPDUs included in the A-MPDU are received and does not include a bitmap indicating whether each MPDU included in the A-MPDU is received, 
wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU).

26. (Canceled). 

27. (Previously Presented) The wireless communication terminal of claim 25, wherein the processor is configured to determine that the BA frame does not include a Block ACK Starting Sequence Control field when the value of the TID field of the BA frame is the predetermined first value and the value of the ACK type field of the BA frame is the predetermined second value.

28. (Previously Presented) The wireless communication terminal of claim 25, wherein the A-MPDU includes a plurality of MPDUs corresponding to a plurality of different TIDs.

29. (Currently Amended) An operation method of a wireless communication terminal that is a recipient for receiving data, the method comprising:
receiving an Aggregate-MAC Protocol Data Unit (A-MPDU) from an originator; and
in response to the A-MPDU, generating a block ACK (BA) frame to indicate that all MPDUs in the A-MPDU are received,
wherein the generating the BA frame comprises:
setting a value of a traffic identifier (TID) field of the BA frame, usable for indicating a TID of a MPDU to be acknowledged in the BA frame, to a predetermined first value and a value of an ACK type field of the BA frame to a predetermined second value to signal that all MPDUs included in the A-MPDU are received, and omitting a bitmap indicating whether each MPDU included in the A-MPDU is received in the BA frame, wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU), and
transmitting to the originator the BA frame.

30. (Canceled) 

31. (Previously Presented) The operation method of claim 29, wherein when the generating the BA frame further comprises omitting a Block ACK Starting Sequence Control field in the BA frame.

32. (Previously Presented) The operation method of claim 29, wherein the A-MPDU includes a plurality of MPDUs corresponding to a plurality of different TIDs.

Allowable Subject Matter
Claims 21, 24-25, 27-29, and 31-32 renumbered to 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s limitations and modified by examiner’s amendment, i.e., “when generating a block ACK (BA) frame to indicate that all MPDUs in the A-MPDU are received, set a value of a traffic identifier (TID) field of the BA frame, usable for indicating a TID of a MPDU to be acknowledged in the BA frame, to a predetermined first value” and “wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU)” (claim 21), and “when a value of the TID field of the BA frame is a predetermined first value …, determine that the BA frame indicates that all MPDUs included in the A-MPDU are received” and “wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU)” (claim 25), and “setting a value of a traffic identifier (TID) field of the BA frame, usable for indicating a TID Of a MPDU to be acknowledged in the BA frame, to a predetermined first value” and “wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU)” (claim 29) filed 07/05/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Seok et al. (US 2017/0048048 A1) (previously cited), which is directed to Block acknowledgement for multi-user transmissions in wlan systems; and teaches an AP communicating with stations where the AP receives a first frame including a plurality of aggregated MPDUs from a station. The AP generates a BA frame to indicate that all MPDUs are received and sets a TID sub-field to a reserved value and the ACK Policy sub-field to a first value, i.e., 0. When the ACK Policy sub-field is set to the first value, the Block Ack Bitmap subfield and the Block Ack Starting Sequence Control sub-field are not present in the BA frame. The AP then sends the BA frame to the station. While Seok discloses that the reserved value in the TID sub-field is different from TIDs associated with MPDUs and may be 14, there is no support for this feature in the provisional applications of Seok. (Figs. 1-2, 52, and 58B, [0052], [0369]-[0371], [0373], [0385], [0388]);
Cherian et al. (IEEE P802.11 Wireless LANs) (previously cited), which is directed to CIDs for: Section 9.3.1.9.7 Multi STA BAs; and teaches a reserved value of a TID may be set to a number, i.e., 14, to indicate that all MPDUs carried in an A-MPDU have been successfully received where Block Ack Starting Sequence Control and Block Ack Bitmap are not needed and where a TID value of 15 indicates acknowledgement for a management frame. However, the publication date of Cherian is 07/28/2016. (pg. 9 ll. 20-21 and 26-29); and 
Cherian et al. (IEEE P802.11 Wireless LANs) (previously cited), which is directed to CIDs for: Section 25.4/25.4.1 Selection of BlockAck and BlockAckReq variants; and teaches to set a TID subfield to 14 to indicate that all MPDUs have been successfully received. A TID field of 15 indicates acknowledgement of an action frame. However, the publication date of Cherian is 08/28/2017. (pg. 7 ll. 20-24 and 34-36); and 
Chu et al. (US 2018/0332502 A1A1), which is directed to Single acknowledgement policy for aggregate MPDU; and teaches generating an acknowledgement data unit and setting a TID for a management data unit to a predetermined value reserved for the management data units, i.e., the TID value may be set to a value greater than 7, a value of 15, or other suitable value. However, Chu does not limit the predetermined value to be between 8 to 14. ([0179]); and 
Kim et al. (US 2017/0310448 A1), which is directed to Method for transmitting and receiving multiple user block acknowledgement frame in wireless lan system, and apparatus therefor; and teaches a frame with an AID field and a reserved value field and without a Block Starting control field and bitmap field. The reserved value field is 2 bits long where a bit number of 10 indicates that all corresponding MPDU has been received. However, Kim’s reserved value of “10” is a bit number of 2 bits length. (Figs. 16-17, [0094], [0097]); and 
Asterjadhi et al. (US 2014/0036775 A1), which is directed to Apparatus and methods for frame control design; and teaches a TID sub-field may be set to 8-15 when HCCA or HEMM is used. However, Asterjadhi does not exclude the possibility that the TID sub-field may be set to 15 or that the TID sub-field is limited to 8-14 only. ([0124]); and 
Taghavi Nasrabadi et al. (US 2012/0117446 A1), which is directed to Packet-level erasure protection coding in aggregated packet transmission; and teaches an AP sends 8 MPDUs to a UE and the UE returns a bitmap with a sequence number back to the AP to indicate that all MPDUs of an A-MPDU were communicated successfully. The sequence number may be set to a lowest sequence number, i.e., 9. However, Taghavi Nasrabadi does not teach a TID value is set to a number when all MPDUs have been received. ([0057], [0062]); and 
Gan et al. (US 2018/0124858 A1), which is directed to Association establishment method and apparatus; and teaches that TID values can be set to a special TID value, i.e., 8-15, to indicate the block acknowledgment is an acknowledgement of an association request message. However, Gan does not exclude the possibility that the TID sub-field may be set to 15 or that the TID sub-field is limited to 8-14 only. ([0159], [0163]); and
Qiao et al. (IEEE 802.11-16/0404r0), which is directed to BlcokAck Bitmap; and teaches a BA Info field comprises no BlockAck bitmap and SC subfields when the B11 in the per-TID info field is set. The BA Info field indicates an ACK of all MPDUs carried in an eliciting PPDU. However, Qiao does not disclose the how the ACK of all MPDUs are indicated. (pg. 13).
 
Neither Seok nor Cherian, Chu, Kim, Asterjadhi, Taghavi Nasrabadi, Gan, or Qiao, taken alone or in any reasonable combination, teach the claims, i.e., “when generating a block ACK (BA) frame to indicate that all MPDUs in the A-MPDU are received, set a value of a traffic identifier (TID) field of the BA frame, usable for indicating a TID of a MPDU to be acknowledged in the BA frame, to a predetermined first value” and “wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU)” (claim 21), and “when a value of the TID field of the BA frame is a predetermined first value …, determine that the BA frame indicates that all MPDUs included in the A-MPDU are received” and “wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU)” (claim 25), and “setting a value of a traffic identifier (TID) field of the BA frame, usable for indicating a TID Of a MPDU to be acknowledged in the BA frame, to a predetermined first value” and “wherein the predetermined first value is predetermined for indicating that all MPDUs in the A-MPDU are received, is a value that cannot be used as a value of TID of traffic of data transmission, and is limited to one of 8 to 14 and not 15 which indicates management MPDU (MMPDU)” (claim 29), in conjunction with other limitations recited in the claims.
	Therefore claims 21, 24-25, 27-29, and 31-32renumbered to 1-8 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478